UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Name of Subject Company) DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Vicki J. Vaniman, Esq. Executive Vice President, General Counsel and Secretary Dollar Thrifty Automotive Group, Inc. 5330 East 31st Street Tulsa, Oklahoma 74135 (918) 660-7700 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Paul J. Shim, Esq. Matthew P. Salerno, Esq. Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, New York 10006 (212) 225-2000 £Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Introduction This Amendment No. 3, which we refer to as the Amendment, amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9, which we refer to as the Statement, originally filed with the United States Securities and Exchange Commission, which we refer to as the SEC, by Dollar Thrifty Automotive Group, Inc., a Delaware corporation, which we refer to as DTG, on June 6, 2011, as amended by Amendment No. 1 on August 22, 2011 and by Amendment No. 2 on September 7, 2011. The Statement relates to the exchange offer by HDTMS, Inc., a Delaware corporation and a wholly owned subsidiary of Hertz Global Holdings, Inc., a Delaware corporation, which entities we refer to, respectively, as the offeror and Hertz, as disclosed in the Tender Offer Statement on Schedule TO dated May 24, 2011 (as amended or supplemented from time to time) filed by the offeror with the SEC, to exchange each of the issued and outstanding shares of DTG common stock for (i) $57.60 in cash, without interest and less any required withholding taxes, and (ii) 0.8546 shares of common stock, par value $0.01 per share, of Hertz. All information in the Statement is incorporated into this Amendment by reference, except that such information is hereby amended to the extent specifically provided herein. This Amendment is being filed to reflect certain updates as reflected below. ITEM 4. THE SOLICITATION OR RECOMMENDATION Item 4 of the Statement is hereby amended and supplemented by adding the following language at the end of Background of the Offer: On September 26, 2011, DTG furnished to Hertz a form of merger agreement, as contemplated by DTG’s letter to Hertz dated September 6, 2011, filed with the SEC on Amendment No. 2 to the Schedule 14D-9 on September 7, 2011. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Registrant) September 26,2011 By: /s/ H. CLIFFORD BUSTER III H. Clifford Buster III Senior Executive Vice President, Chief Financial Officer and Principal Financial Officer
